Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 13 objected to because of the following informalities:  Regarding claim 13, the limitation is currently dependent on claim 3, however, claim 3 is cancelled. Therefore, it appears that claim 13 should now be dependent on claim 1 and for examination purposes, will be treated as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 12-14, 16, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshiro (U.S. 20090051133) in view of Green (U.S. 5894261) in further view of Barcelow (U.S. 4480833) in further view of Conville (U.S. 20090051133)
Regarding claim 1, Oshiro discloses a device support assembly for use with game boards, the device support assembly comprising: 
Fig. 1, upright structure 15a) including a first end and a second end defining a support structure longitudinal axis (see Fig. 1, upright structure 15a has first and second end), the first end including a base (Fig. 1, base 14) adapted to support the upright support structure on a surface (Par. 19 Lns. 11-13, device sits on ground); 
a tray including a proximal end and a distal end defining a tray longitudinal axis, and an upper surface (Fig. 1, shelf 22 with upper surface) extending between the proximal end and the distal end, the proximal end rotatably attached (Fig. 1A, 1B, tray 21 rotates from second position to horizontal first position) to the upright support structure, the upper surface adapted to transition from a first position to a second position, the first position with the tray longitudinal axis generally horizontal (Fig. 1A, upper surface horizontal) 
a scorekeeping device (Fig. 2, scoring device 32) configured with the upright support structure; 
While Oshiro does not explicitly disclose tray longitudinal axis parallel to the support structure, Oshiro discloses a rotatable shelf (Fig. 1A, shelf 22 rotates) and would be rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04) and an obvious variant, as the rotation of the tray is disclosed in Oshiro and would be design choice for a vertical position, as the purpose of rotation remains unchanged. 
However, Oshiro does not disclose a light emitting electronic scorekeeping device and an illumination system configured with the upright support structure; 
wherein the illumination system is configured at a position on the upright support structure that is lower with respect to the position of the scorekeeping device
and the second position with the upper surface releasably locked with the tray 
Green discloses a light emitting electronic scorekeeping device (Col. 2, Lns. 60-67, seven-segment LEDs to display score)
Green does not disclose an illumination system configured with the upright support structure; 
wherein the illumination system is configured at a position on the upright support structure that is lower with respect to the position of the scorekeeping device
and the second position with the upper surface releasably locked with the tray longitudinal axis parallel to the support structure longitudinal axis for stowage of the tray
Barcelow discloses an illumination system (Col. 13 Lns. 40-45, lamp 434) configured with the upright support structure (Fig 11, light 600 supported by upright support structure 100) wherein the illumination system is configured at a position on the upright support structure that is lower with respect to the position of the scorekeeping device (Col. 13 Lns. 40-45, lamp illuminates play surface from bottom of scoreboard, i.e. below the scoreboard),
However, Barcelow does not disclose and the second position with the upper surface releasably locked with the tray 
Conville discloses and the second position with the upper surface releasably locked (Col. 9 Lns. 55-60, yieldably locking elevator tray in deployed position) with the tray 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mounted mechanical scorekeeping device of Oshiro with the mounted electronic scorekeeping device, as taught by Green to provide Oshiro with the advantage of providing the feature of a modern electronic score tracker for easier scorekeeping and ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years."); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also MPEP § 2144.04. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotatable tray of Oshiro with the releasably lockable rotatable tray, as taught by Conville to provide Oshiro with the advantage of being able to securely hold the tray of Oshiro in a desired orientation. 
Regarding claim 4, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Oshiro discloses a first opening (see annotated figure below) in the upright support structure above the proximal end of the tray, at least a portion of the tray releasably held (Fig. 1B, portion of tray held within first opening and can move between open and closed position) within the first opening when the upper surface of the tray in its second position.

    PNG
    media_image1.png
    245
    477
    media_image1.png
    Greyscale

Regarding claim 8, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Oshiro discloses at least one leg (Fig 1, leg 13) including a first end and a second end, and the second end rotatably attached to the base (Fig. 1b, base 14 rotatably connected to second end of leg 13). 
While Oshiro does not explicitly disclose the first end rotatably attached to a lower portion of the upright support structure, Oshiro does disclose the first end is slidably attached (Par. 39, Lns 1-4) to collapse the device and therefore, one of ordinary skill would have found the first end to be rotatably attached to be an obvious variant, as both provide the desired function of collapsing the device to become smaller. 
Regarding claim 9, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
Oshiro discloses the device support assembly is adapted to transition from a generally upright configuration (Fig. 1, assembly is upright) to a generally flat configuration (Fig. 1B, rotating leg creates flattened configuration) by rotating the at least one leg about its first end and/or about its second end.
Regarding claim 12, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Oshiro discloses one or more cup holders (Fig. 1, holders 24) configured with the upright support structure.
Regarding claim 13, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Oshiro discloses the tray includes one or more cup holders (Fig. 1, holders 24) and or a bottle opener. 
Regarding claim 14, Oshiro discloses a device support assembly for use with game boards, the device support assembly comprising: 
Fig. 1, 15a) and a lower portion (Fig. 1, 13) beneath the upper portion, the upper portion and the lower portion defining a frame structure longitudinal axis; 
- 19-a scorekeeping device (Fig. 2, scoring device 32) configured with the upper portion; 
a base (Fig. 1, 14) adapted to support the frame structure on a surface; 
at least one leg (Fig. 1, leg 13) including a first end and a second end, and the second end rotatably attached to the base (Fig. 1b, leg and base 14 rotatably attached); 
a tray including a proximal end and a distal end defining a tray longitudinal axis, and an upper surface (Fig. 1, shelf 22 with upper surface) extending between the proximal end and the distal end, the proximal end rotatably attached (Fig. 1A, 1B, tray 21 rotates from second position to horizontal first position) to the upright support structure, the upper surface adapted to transition from a first position to a second position, the first position with the tray longitudinal axis generally perpendicular (Fig. 1A, upper surface perpendicular) to the frame structure longitudinal axis.  
While Oshiro does not explicitly disclose tray longitudinal axis parallel to the support structure, Oshiro discloses a rotatable shelf (Fig. 1A, shelf 22 rotates) and would be rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04) and an obvious variant, as the rotation of the tray is disclosed in Oshiro and would be design choice for a vertical position, as the purpose of rotation remains unchanged. 
While Oshiro does not explicitly disclose the first end rotatably attached to a lower portion of the upright support structure, Oshiro does disclose the first end is slidably attached (Par. 39, Lns 1-4) to collapse the device and therefore, one of ordinary skill would have found the first end to be rotatably attached to be an obvious variant, as both provide the desired function of collapsing the device to become smaller. 
Oshiro does not disclose a light emitting electronic scorekeeping device and an illumination system configured with the lower portion; 
wherein the illumination system is directed in a downward direction away from light emitted by the scorekeeping device. 
Green discloses a light emitting electronic scorekeeping device (Col. 2, Lns. 60-67, seven-segment LEDs to display score)
However, Green does not disclose an illumination system configured with the upright support structure; 
wherein light emitted by the illumination system is directed in a downward direction away from light emitted by the scorekeeping device.
Barcelow discloses an illumination system (Col. 13 Lns. 40-45, lamp 434) configured with the upright support structure,  wherein light emitted by the illumination system is directed in a downward direction away from light emitted by the scorekeeping device (Col. 13 Lns. 40-45 lamp directs light towards play surface below scorekeeping device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mounted mechanical scorekeeping device of Oshiro with the mounted electronic scorekeeping device, as taught by Green to provide Oshiro with the advantage of providing the feature of a modern electronic score tracker and ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years."); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also MPEP § 2144.04. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game support structure of Oshiro with the mounted illumination 
Regarding claim 16, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
However, Oshiro does not disclose the illumination system is configured with a distal end of the tray.
Barcelow discloses the illumination system (Col. 13 Lns. 40-45, lamp 434)
While Barcelow does not explicitly disclose the illumination system is configured with a distal end of the tray, this would be a matter of rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04) as the function of the illumination system providing illumination remains the same regardless of location and therefore appears to be design choice. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game support structure of Oshiro with the mounted illumination system on a game support structure, as taught by Barcelow to provide Oshiro with the advantage of providing the feature of providing illumination to an area of play. 
Regarding claim 18, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
Oshiro discloses the device support assembly is adapted to transition from a generally upright configuration (Fig. 1, assembly is upright) to a generally flat configuration (Fig. 1B, rotating leg creates flattened configuration) by rotating the at least one leg about its first end and/or about its second end.
Regarding claim 21, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 4.
Oshiro discloses an upper surface that moves from a first position to a second position and while Oshiro does not explicitly disclose wherein the upper surface is flush with the first opening when 
Regarding claim 22, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 4.
However, Oshiro does not disclose the at least a portion of the tray is releasably held within the first opening using a locking mechanism
Conville discloses the at least a portion of the tray is releasably held within the first opening using a locking mechanism (Col. 9 Lns. 55-60, yieldably locking elevator tray in deployed position)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotatable tray of Oshiro with the releasably lockable rotatable tray, as taught by Conville to provide Oshiro with the advantage of being able to securely hold the tray of Oshiro in a desired orientation. 

Claim 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshiro (U.S. 20090051133), Green (U.S. 5894261), Barcelow (U.S. 4480833) and Conville (U.S. 20090051133) in view of Levine (U.S. 20100033960)
Regarding claim 2, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Oshiro does not disclose a rotatable mount configured with the illumination system and with the upright support structure, the rotatable mount adapted to set the angular orientation of the illumination system.
Levine discloses a rotatable mount (Par. 33, light bar can be rotated relative to extendable arms to adjust direction of emitted light) configured with the illumination system and with the upright support structure, the rotatable mount adapted to set the angular orientation of the illumination system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game support structure of Oshiro with the illumination system on a game support structure, as taught by Levine to provide Oshiro with the advantage of providing convenient, adjustment of the direction of emitted light (Par. 33)
Regarding claim 17, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 16. 
However, Oshiro does not disclose a rotatable mount configured with the illumination system and with the distal end of the tray, the rotatable mount adapted to set the angular orientation of the illumination system.
Levine discloses a rotatable mount (Par. 33, light bar rotated relative to arms) configured with the illumination system, the rotatable mount adapted to set the angular orientation of the illumination system.
While Levine does not explicitly disclose the illumination system is configured with a distal end of the tray, this would be a matter of rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04) as the function of the illumination system providing illumination remains the same regardless of location and therefore appears to be design choice. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game support structure of Oshiro with the illumination system on a game support structure, as taught by Levine to provide Oshiro with the advantage of providing convenient, adjustment of the direction of emitted light (Par. 33)

s 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshiro (U.S. 20090051133), Green (U.S. 5894261), Barcelow (U.S. 4480833) and Conville (U.S. 20090051133) in view of Lalaoua (WO 2019150337)
Regarding claim 10, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	However, Oshiro does not disclose an audio speaker system configured with the upright support structure.
	Lalaoua discloses an audio speaker system (PDF Pg. 7 Lns. 26-67, first speakers 15) configured with the upright support structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game support structure of Oshiro with the speaker system on a game support structure, as taught by Lalaoua to provide Oshiro with the advantage of providing the feature of providing audio feedback during the game 

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshiro (U.S. 20090051133), Green (U.S. 5894261), Barcelow (U.S. 4480833) and Conville (U.S. 20090051133) in view of Dugdale (U.S. 20130045821)
Regarding claim 11, Oshiro discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Oshiro does not disclose a bottle opener configured with the upright support structure.
Dugdale discloses a bottle opener (Par. 18, bottle opener 250) configured with the upright support structure.
.  

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the limitation of the illumination system attached to a distal end of the tray such that the illumination system moves with the tray was not found or reasonably suggested by the prior art of record as while some prior art does place illumination on a tray structure, there is no proper motivation to mount the illumination on the distal end such that the system moves with the tray, as the tray moves between positions. 
Regarding claims 6-7, these claims are dependent on claim 5. 
Regarding claim 16, the same reasons as seen above for claim 5, apply to claim 16. 
Regarding claims 17, 19, the claim is dependent from claim 16. 
Claim 20 allowed. Regarding claim 20, the limitation seen above in claim 5 is present in claim 20 and therefore, when taken in combination with the other limitations of claim 20, the claim is found to be in condition for allowance


Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. 

The same arguments as above apply to the applicant arguments directed towards Lalaoua and Dugdale. 
Therefore, the rejection is seen as above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711